DETAILED ACTION

This action is in response to the application filed on 6/15/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7, 9, 17, 20-21, 23, 31, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claims 3 and 17, it’s not clear as to how the magnetizing current path comprises the first and second magnetizing switches, the second flying capacitor and the inductor to the output of the power converter, because claim 1 states that the magnetizing current path comprises the intermediate node and the inductor to the output of the power converter. It’s not clear as to which path is the magnetizing current either the first or the second capacitive sub-state and does not state that capacitive state comprises a first and second capacitive sub-state.  	Regarding claim 31, it’s not clear as to how the demagnetizing current path comprises the first and second magnetizing switches, the second flying capacitor and the inductor to a reference potential, because claim 29 states that the demagnetizing current path comprises the inductor to the intermediate node. It’s not clear as to which path is the demagnetizing current path. 	Regarding claim 34, it’s not clear as to how the capacitive state comprises either a first or second current path in the second stage because claim 29 states that the capacitive state comprises a current path in the first stage, not the second stage.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 15-16, and 18-21, 29-30, 32-33, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2018/0026518). 	Regarding claims 1 and 15, Liu et al. discloses (see fig. 4-9) a power converter comprising a first stage (C1) coupled between an input of the power converter (Vin) and an intermediate node (node between M2 and M3), and a second stage (C2, Lo) coupled between the intermediate node (connection between M2 and M3) and an output of the power converter (Vo2 output), wherein the first stage comprises a capacitive voltage divider with a first flying capacitor (C1), and wherein the second stage comprises a second flying capacitor (C2) and an inductor (Lo), wherein the power converter is configured to establish, - in a magnetizing state (see fig. 6), a magnetizing current path in the second stage from the intermediate node via the inductor to the output of the power converter (see current flow shown in fig. 6), and to establish, - in a capacitive  a first switch (M1), a second switch (M2), a third switch (M3), and a fourth switch (M4), wherein the power converter is configured to establish, - in the first capacitive sub-state, the first current path from the input of the power converter, via the first switch, via the first flying capacitor, and via the third switch to the intermediate node, and to establish, 23DS19-038S - in the second capacitive sub-state, the second current path from the reference potential (negative potential), via the fourth switch (M4), via the first flying capacitor (C1), and via the second switch (M2) to the intermediate node (see current path shown in fig. 7). 	Regarding claims 29 and 37, Liu et al. discloses (see fig. 22) a power converter comprising a first stage (stage 1) coupled between an input of the power  (Vin) and an intermediate node (node at L1 and Cb), and a second stage (stage 2) coupled between the intermediate node (node at L1 and Cb) and an output of the power converter (Vout at load), wherein the second stage comprises a capacitive voltage multiplier with a first flying capacitor (C2), and wherein the first stage comprises a second flying capacitor (C1) and an inductor (L1), wherein the power converter is configured to establish, - in a demagnetizing state, a demagnetizing current path in the first stage from the input of the power converter via the inductor to the intermediate node (see paragraph 0018), and to establish, - in a capacitive state, a parallel current path in the first stage from the input of the power converter via the second flying capacitor to the intermediate node (see paragraph 0119). bypass switch (M12) to the intermediate node (node at L1 and Cb). 	Regarding claim 32, Liu et al. discloses (see fig. 22) that the power converter is configured to establish, - in a magnetizing state, a magnetizing current path (path from Vin, through M11, C1, M13, L1, Cb to negative potential) from the input of the power converter (Vin) via the inductor (L1) to a reference potential (negative potential). 	Regarding claim 33, Liu et al. discloses (see fig. 22) a magnetizing switch (M11), wherein the power converter is configured to establish the magnetizing current path during the magnetizing state from the input of the power converter (Vin) - via the inductor (L1) and - via the magnetizing switch (M11) to the reference potential (path from Vin, through M11, C1, M13, L1, Cb to negative potential). 	 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0026518). 	Regarding claims 8 and 22, Liu et al. discloses (see fig. 4-9) that the power converter is configured to switch between the different states according to the following ordered state sequence: - the magnetizing state (see fig. 6); - the demagnetizing state (see fig. 7); - the capacitive state (see fig. 8. Note: it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Liu et al. to include the ordered state sequence because it provides for a reduction in operation variances, which can increase operational efficiencies. 	
Claims 10-11 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0026518) in view Babazadeh et al. (US Patent 10680512). 	Regarding claim 10 and 24, Liu et al. discloses (see fig. 4-9) switching from a magnetizing state (see fig. 6) to a demagnetizing state (see fig. 8). 	Liu et al. does not disclose that the power converter is configured to switch from the magnetizing state to the demagnetizing state when a current through the inductor reaches a first current threshold..
Claims 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0026518) in view of Giuliano et al. (US Patent 9667139). 	Regarding claims 12 and 26, Liu et al. discloses (see fig. 4-9) a capacitive state (see fig. 7) and a magnetizing state (see fig. 6). 	Liu et al. does not disclose that the power converter is configured to switch from the capacitive state to the magnetizing state when an output voltage at the output of the power converter falls below an output reference voltage.   	Giuliano et al. discloses (see fig. 2 and 7) that a power converter is configured to switch from a first state to a second state when an output voltage at the output of the power converter (Vx) falls below an output reference voltage (see change in operational states shown in fig. 7).   	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Liu et al. to include the features of Giuliano et al. because it provides for a transient control means, thus increasing operational efficiencies.
Allowable Subject Matter
Claims 13-14, 27-28, and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Granato et al. (US Patent 10355591) discloses a multilevel boost dc to dc converter circuit.  	Mercer et al. (US Patent 10090763) discloses a multi-level buck converter having a regulated flying capacitor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838